 
FIRST AMENDMENT TO
 
SECURITIES ESCROW AGREEMENT
 
This First Amendment to Securities Escrow Agreement dated as of July 31, 2008
(this “Agreement”), is entered into by and among Southern Sauce Company, Inc., a
Florida corporation (the “Company”), Li Shaoqing (“Principal Stockholder”), Blue
Ridge Investments, LLC, a limited liability company incorporated in Delaware
(“Blue Ridge”).
 
WITNESSETH:
 
WHEREAS, the Company, Blue Ridge, Principal Stockholder and Loeb & Loeb LLP, as
escrow agent, entered into a Securities Escrow Agreement dated as of July 18,
2008 (the “Securities Escrow Agreement”), and
 
WHEREAS, Section 1.5 of the Securities Escrow Agreement did not reflect the
understanding of the parties and the parties have agreed to amend said
provisions, in the manner, and on the terms and conditions, set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:
 
1. Definitions. Capitalized terms not otherwise defined herein (including the
Recitals) shall have the meanings ascribed to them in the Securities Escrow
Agreement.
 
2. Amendment to Section 1.5 of the Securities Escrow Agreement. Section 1.5 of
the Securities Escrow Agreement is hereby amended and restated in its entirety
as of the date hereof to read as follows:
 
1.5 If the Company fails to timely comply with its obligations set forth in
Section 3.25 of the Purchase Agreement (the “Listing Obligation”), then 250,000
shares of Common Stock collectively owned by the Principal Stockholder (the
“Penalty Shares”) shall be distributed to the Purchaser as set forth in Section
3.25 of the Purchase Agreement. Within five (5) business days after the release
of the Penalty Shares to the Purchaser, the Principal Stockholder shall deposit
into the escrow account maintained by the Escrow Agent stock certificates
evidencing an aggregate of 250,000 shares of Common Stock.
 
3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York. The representations
and warranties contained in this Agreement shall survive the execution and
delivery hereof and any investigations made by any party. The headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect any of the terms thereof.
 
4. Execution of Counterparts. This Agreement may be executed in a number of
counterparts, by facsimile, each of which shall be deemed to be an original as
of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.


 
[Signature Page to Follow]
 
 
1

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed and delivered this First Amendment
to Securities Escrow Agreement on the day and year first above written.
 
SOUTHERN SAUCE COMPANY, INC.
 
By:  /s/ Wang Chen   
Name: Wang Chen
Title: Chief Executive Officer
 
 
PURCHASER:
 
BLUE RIDGE INVESTMENTS, LLC
 
By:  /s/ John Hiebendahl  
Name: John Hiebendahl
Title: Vice President
 
 
ESCROW AGENT:
 
Loeb & Loeb LLP
 
By:  /s/ Mitchell S. Nussbaum
Name: Mitchell S. Nussbaum
Title: Partner




PRINCIPAL STOCKHOLDER:


Li Shaoqing
 
By:  /s/ Li Shaoqing  
Name: Li Shaoqing
 
 
2

--------------------------------------------------------------------------------

 